UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 98-6806



ROY HORTON,

                                               Petitioner - Appellant,

          versus


MARK C. HENRY, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-418-JFM)


Submitted:    August 27, 1998             Decided:   September 18, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy Horton, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Larry David Adams, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Horton appeals from the district court’s order dismissing

his 28 U.S.C.A. § 2241 (West 1994 & Supp. 1998) petition. The claim

raised by Horton was addressed on the merits in his direct appeal.

See United States v. Horton, No. 95-5880 (4th Cir. Feb. 24, 1997)

(unpublished). This court will not reconsider the issue on collat-

eral review, absent an intervening change in the law. See Boecken-

haupt v. United States, 537 F.2d 1182, 1183 (4th Cir. 1976). There

has been no such change. Therefore, we affirm the dismissal of

Horton’s petition. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2